Citation Nr: 1000372	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1977 to January 1980.  He had additional service on 
the New Jersey National Guard with periods of active duty for 
training (ACDUTRA).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the 
Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, denied service 
connection for posttraumatic stress disorder (PTSD) and 
residuals of a right shoulder injury.  

In September 2008, the Veteran testified before a Decision 
Review Officer (DRO); a transcript of that hearing is of 
record.  

In a June 2009 decision, the Board continued to deny service 
connection for PTSD and remanded the residuals of a right 
shoulder injury claim for further development. 


FINDING OF FACT

AC tendonitis and subscapular bursitis are residuals of a 
right shoulder injury sustained by the Veteran during a 
period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
shoulder injury are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

Given the favorable disposition of the claim for service 
connection for residuals of a right shoulder injury, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  




II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his right shoulder 
during ACDUTRA in June 2003 and that developed a right 
shoulder condition as a result of his right shoulder injury.  
See January and April 2006 statements, September 2008 DRO 
hearing transcript, and October 2009 VA examination report.  
Also, during his October 2009 VA examination, he reported 
that his right shoulder condition had worsened since his 
military discharge of October 23, 2005.  He had complaints of 
intermittent right shoulder pain and had difficulty in 
overhead use and lifting due to right shoulder pain.  

On review of the record, the October 2009 VA examination 
revealed that the Veteran has a current right shoulder 
disability diagnosed as right shoulder strain.  Although the 
VA examiner opined that the Veteran's current right shoulder 
condition was not caused by or the result of the Veteran's 
military service, the Board finds that the VA examiner 
erroneously based his opinion, in part, on finding that the 
Veteran's service treatment records (STR's) showed no 
complaints or treatment for a diagnosis of a right shoulder 
injury while in the military service.  A review of the 
Veteran's service treatment and personnel records showed that 
he was ordered to attend ACDUTRA from June 17, 2003 to June 
26, 2003, and suffered a right shoulder injury on June 18, 
2003.  The diagnosis was AC tendonitis and sub-scapular 
bursitis.  He received treatment related to the injury on 
June 19th and June 20th, 2003.  He was placed on a temporary 
physical profile until mid-July 2003 and his running, 
marching, physical training, push-ups, sit-ups, and driving 
activities were limited.  He was seen in July 2003 for 
complaints of right shoulder pain of three weeks duration and 
diagnosed with acute strain of the right shoulder.  He was 
seen again in September 2003 for complaints of right shoulder 
pain of three months duration.  At that time, he was placed 
on light duty for bursitis of the right shoulder, in which he 
could not lift or carry anything over 20 pounds, could not 
engage in pushing or pulling activities, and could not 
participate in physical training (except for prescribed 
exercises).  Overall, the documented right shoulder injury 
and treatment in the Veteran's STR's tends to weigh against 
the VA examiner's reported history.  Furthermore, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).

Here, the Veteran has provided competent testimony that he 
experienced a right shoulder injury during ACDUTRA and STR's 
support his contentions.  See 38 U.S.C.A. § 1154(a).  Also, 
his in service complaints of pain in the right shoulder, 
post-service contentions starting in 2005, and reported 
history on his October 2009 VA examination and, all indicate 
a continuity of symptomatology.  Such continuity is 
sufficient to link the current right shoulder disability to 
his documented in-service right shoulder injury.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet App 303 (2007).  The Board concludes service 
connection has been established for residuals of a right 
shoulder injury.


ORDER

Entitlement to service connection for AC tendonitis and 
subscapular bursitis, residuals of a right shoulder injury, 
is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


